EXHIBIT 10.90


AMENDMENT NO. 1 TO THE
 
AUTOBYTEL INC. 2006 INDUCEMENT STOCK OPTION PLAN
 
This Amendment No. 1 (“Amendment No. 1”) to the Autobytel Inc. 2006 Inducement
Stock Option Plan (the “Plan”) dated as of May 15, 2009, is adopted by the Board
of Directors (the “Board”) of Autobytel Inc., a Delaware corporation, pursuant
to Section 8.1 of the Plan.
 
Effective as of the date hereof, the Plan is hereby amended by deleting Section
6.4 in its entirety and inserting in lieu thereof the following:
 
“6.4  Limitations on Exercise of Options.  Notwithstanding anything contained in
this Plan to the contrary, Options shall be exercisable in full or in such equal
or unequal installments as the Administrator shall determine; provided that if a
Participant does not purchase all of the Shares which the Participant is
entitled to purchase on a certain date or within an established installment
period, the Participant’s right to purchase any unpurchased Shares shall
continue during the Option Term (taking into account any early termination of
such Option Term which may be provided for under this Plan).”
 
Except as specifically amended hereby, the Plan shall remain in full force and
effect as in existence on the date hereof, and any reference to the Plan shall
mean the Plan as amended hereby.
 
IN WITNESS WHEREOF, the Board has caused this Amendment No. 1 to be duly
executed as of the day and year first above written.
 
AUTOBYTEL INC.






By: /s/ Glenn E. Fuller 
Glenn E. Fuller
Its: Executive Vice President, Chief Legal and
Administrative Officer and Secretary

